

Exhibit 10.38


EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”), entered into on this 5th day of
November, 2015, is by and between LIN Television Corporation, a wholly owned
subsidiary of Media General, Inc., through one or more of its subsidiaries
(collectively the “Company”) and Timothy Mulvaney (the “Executive”).
WHEREAS, the Company currently employs Executive as Chief Accounting Office and
Controller;
WHEREAS, the Company desires to continue to employ Executive as Chief Accounting
Officer and Controller, and Executive desires to continue to be employed by the
Company in such position, in accordance with the terms and subject to the
conditions provided herein;
NOW, THEREFORE, the Company and the Executive agree to the following:
1.Employment. The Company shall employ Executive and Executive hereby agrees to
serve the Company on the terms and conditions set forth herein.


2.Service Period. The term of this Agreement and Executive’s employment
hereunder (“Service Period”) shall begin the Effective Date and shall continue
for a period of two (2) years.


3.Position and Duties. During the Service Period, Executive shall serve as the
Controller/CAO, reporting to the Chief Financial Officer (“CFO”) of the Company,
and subject to the Company’s Certificate of Incorporation and By-Laws, shall
have such authority and duties as may be granted or assigned from time to time
by the CFO.


4.Attention and Effort. Executive agrees, at all times during the Service
Period, to devote his full business-time efforts, energies, and skills to his
duties as contemplated by Section 3 above, to serve the Company diligently and
to the best of the Executive’s ability and at all times to act in compliance
with the rules, regulations, policies, and procedures of the Company as shall be
in effect from time to time. Executive further covenants and agrees that he will
not, directly or indirectly, engage or participate in any other business,
profession, or occupation for compensation or otherwise at any time during the
Service Period which conflicts with the business of the Company, without prior
written consent from the CFO; provided, that nothing herein shall preclude
Executive from accepting appointment to or continuing to serve on any board of
directors or trustees of any charitable or not-for-profit organization or from
managing his personal, financial or legal affairs; provided, in each case, and
in the aggregate, that such activities do not materially conflict or interfere
with the performance of Executive’s duties hereunder or conflict with Section 9,
10, or 11 of this Agreement in any material respect.

1








    

--------------------------------------------------------------------------------





5.Compensation and Other Benefits.


(a)During the Service Period, Executive shall be paid by the Company an annual
base salary in an amount equal to Two Hundred Sixty-Nine Thousand Dollars
($269,000) (“Base Salary”), payable in accordance with the Company’s normal
payroll procedures. The Base Salary shall be reviewed by the Company no less
often than once each calendar year and may be increased, but not decreased,
based on such a review.


(b)For each calendar year during the Service Period, Executive shall be eligible
to receive, in addition to the Base Salary described above, an annual bonus (the
“Annual Bonus”) to be based upon Company performance and other criteria for each
such calendar year as determined by the Compensation Committee of the Board (the
“Compensation Committee”) pursuant to and in accordance with the Company’s
Annual Incentive Plan. The Executive’s target Annual Bonus opportunity for each
calendar year shall not be less than thirty-five percent (35%) of the Base
Salary. The Amount of the Annual Bonus actually paid shall depend upon the
extent to which the Compensation Committee determines performance goals are
achieved or exceeded, and payment shall be subject to the Board in accordance
with the Annual Incentive Plan. The Annual Bonus, if any, shall to be determined
by December 31 of each calendar year during the Service Period, or as soon
thereafter as practicable, but in no event shall be paid later than March 15 of
the subsequent calendar year.


6.Benefits and Expenses. Executive shall receive from the Company such other
benefits as may be granted to management of the Company generally, including
health, dental and life insurance and vacation benefits. The Company shall
reimburse Executive for all reasonable travel, entertainment and other expenses
which Executive may incur in regard to the business of Company, in accordance
with and subject to the limitations of the Company’s standard practices and
policies and Executive’s presentation of such documents and records as Company
shall require to substantiate such expenses.


7.Termination. This Agreement and the employment of Executive hereunder may be
terminated as follows:


(a)By the Company for “Cause.” Subject to such other terms of this Agreement,
the Company may terminated this Agreement for “Cause” if the Executive:
(i) has been convicted of, or entered a pleading of guilty or nolo contender (or
its equivalent in the applicable jurisdiction) to any criminal offense (whether
or not in connection with the performance by Executive of his obligations and
duties under this Agreement), excluding offenses under road traffic laws, or
misdemeanor offenses, that are subject only to a fine or non-custodial penalty;
(ii) has committed an act or omission involving dishonesty or fraud;
(iii) has willfully refused or willfully failed to perform his obligations and
duties under this Agreement or the duties properly assigned to him in accordance
with the terms and conditions of this Agreement, and Executive has the physical
capacity to perform such obligations and duties;

2








    

--------------------------------------------------------------------------------



(iv) has engaged in gross negligence or willful misconduct with respect to any
of the Company or any of its affiliates or subsidiaries;
(b)    By the Company “Without Cause.” The Company may terminate this Agreement
and the employment of Executive hereunder at any time, in the Company’s sole
discretion, for any reason whatsoever or for no reason, which termination shall
constitute termination “Without Cause.”


(c)    By Executive for Good Reason. Executive may terminate this Agreement and
his employment hereunder in the event of any of the following (each of which
shall constitute "Good Reason") and the Company shall have failed to have
reasonably remedied such condition within thirty (30) days following written
notice from Executive setting forth in reasonable detail the condition giving
rise to such Good Reason:


(i) the Company fails to perform its obligations or breaches any of its
covenants or warranties under this Agreement;


(ii) the Board of Directors of the Company approves, without Executive's consent
or for reasons other than those set forth in Section 7(a), (A) a reduction in
Executive's Base Salary or Annual Bonus Amount, or (B) the assignment to
Executive of any duties inconsistent in any material respect with, or effect a
material diminution of, Executive's duties or responsibilities with the Company,
or any demotion of Executive from, or any failure to reappoint Executive to any
of such positions (except in connection with the termination of Executive's
employment for disability or Cause or as a result of Executive's death).


(d)    By Executive Without Good Reason. Executive may terminate this Agreement
and his employment hereunder at any time, for any reason, upon giving to the
Company thirty (30) days written notice of termination of this Agreement and
Executive's employment hereunder pursuant to this Section 7(d) ("Notice of
Resignation"), during which notice period Executive's employment and performance
of services will continue; provided, however, that the Company may, upon notice
to Executive and without reducing Executive's compensation during such period,
excuse Executive from any or all of his duties during such period. The effective
date of the termination of Executive's employment hereunder shall be the date
specified in the Notice of Resignation delivered in accordance with this Section
7(d).


(e)    Automatic Termination Upon Death and Disability. This Agreement and
Executive's employment hereunder shall terminate automatically upon the death or
"total disability" of Executive. The term "total disability" as used herein
shall mean Executive's inability, with or without reasonable accommodations, to
perform the duties of Executive contemplated by Section 3 hereof for a period
of, or periods aggregating, six (6) months in any twelve (12) month period as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Executive's control, unless Executive is granted a leave of absence by
the CFO and/or Board. All determinations as to whether Executive has suffered
total disability due to physical or mental illness, loss of capacity or any
other medical cause shall be made by a physician who is mutually agreed upon by
Executive and the Company. Executive and the Company hereby acknowledge that
Executive's ability to perform the duties set forth in Section 3 hereof is of
the essence of this Agreement. Termination under this Section 7(e) shall be
deemed to be effective (i) as of the time of

3








    

--------------------------------------------------------------------------------



Executive's death or (ii) immediately upon determination of Executive's total
disability, as defined above, by a physician mutually agreeable to Executive and
the Company.


8.Severance for Termination Without Cause or Resignation With Good Reason.
(a) Subject to the terms and conditions of this Section 8 set forth below,
solely in the event that this Agreement and Executive's employment hereunder is
terminated (1) by the Company Without Cause pursuant to the terms and subject to
the conditions of Section 7(b) hereof; or (2) by Executive with Good Reason
pursuant to the terms and subject to the conditions of Section 7(c) hereof,
then:
(i)The Company shall pay to Executive a severance payment (the "Severance
Payment") in an amount equal to the one and one half times (1.5x) the sum of (A)
Executive's Base Salary in effect at the time of such termination and (B) the
aggregate amount, if any, of the Annual Bonus most recently awarded to
Executive; provided, however, that if such termination occurs prior to the award
of Executive's initial Annual Bonus under this Agreement (or the determination
that no such award shall be made), the payment under this clause (B) shall be
the target Annual Bonus that would otherwise be due had Executive remained
employed with the Company. The Severance Payment shall be due and payable in a
lump sum within sixty (60) days following Executive’s termination of employment;
provided, however, that the payment of the portion of the Severance Payment
comprised of any Annual Bonus based upon the determination of the achievement of
certain results may be deferred as necessary until the Company has made the
necessary determinations.


(ii)In addition, during the twelve (12) month period following a termination
giving rise to the Severance Payment, the Company shall continue to pay the
employer's normal portion of the costs of Executive's health and dental
insurance premiums in an amount consistent with that paid on the date of
termination, provided that Executive chooses to participate in COBRA or a
similar health insurance continuation program and provides the Company with
proof of such participation. If Executive chooses to receive COBRA coverage from
the Company's group health plans during this twelve (12) month period, such
coverage shall count toward the maximum coverage period permitted under such
plan.


(iii)The Company shall provide Employee with three (3) months outplacement
services through Lee Hecht Harrison, or a similar provider.


(b)    The payment of the Severance Payment and the provision of the benefits
described in this Section 8 are expressly contingent on Executive's execution of
a standard severance and release agreement containing only a release of any and
all claims by him against the Company and all predecessors, successors,
affiliates and subsidiaries thereof, except for claims relating to (i) the
Severance Payment and other post-employment payments and benefits due pursuant
to the terms and subject to the conditions of this Agreement; (ii) claims for
benefits under the employee benefit plans of the Company in which Executive
participates, and (iii) claims for indemnification or insurance, if applicable,
arising following his employment. Notwithstanding anything to the contrary
contained herein, Employer retains the right to terminate the initiation or
continuation of the Severance Payment and other benefits described in this
Section 8 and to recover from Executive any and all amounts previously paid (as
well as to pursue any other remedies available

4








    

--------------------------------------------------------------------------------



at law or in equity) if it discovers that Executive engaged in any fraud, theft,
embezzlement, serious or substantial misconduct materially injuring the
Company's reputation, or gross negligence while employed by the Company or if
Executive materially breaches this Agreement, including any breach by Executive
of his obligations and covenants under Sections 9, 10, or 11 hereof.


(c)    Subject to such adjustments as may be necessary in accordance with the
proviso set forth in the last sentence of Section 8(a)(i), all payments made
under this Section 8 shall be made to Executive in accordance with the Company’s
regular payroll procedures. Notwithstanding the foregoing or anything to the
contrary contained herein, if the Company determines that Executive is a
"Specified Employee" within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended, or any successor thereto or as such may be
amended hereafter ("Section 409A"), then to the extent necessary to satisfy the
requirements of Section 409A, any portion of the severance compensation under
this Section 8 that shall constitute deferred compensation within the meaning of
Section 409A shall not be due and payable to Executive until the date that is
six (6) months after the date of termination, if necessary to avoid tax
penalties under Section 409A. In the event of such delay in payment, on the day
following the expiration of such six month period Executive shall be paid the
delayed portion of the severance compensation.
(d)    Except as expressly provided in paragraph (a) above, upon the termination
of this Agreement and Executive's employment hereunder (including for Cause or
without Good Reason, or upon death or total disability pursuant, respectively,
to Sections 7(a), 7(d) and 7(e)), Executive shall not be entitled to any
payments hereunder, other than for Accrued Obligations, which the Company shall
pay to Executive, or his estate, in a lump sum immediately following such
termination. For purposes of this Agreement, "Accrued Obligations" shall mean
the sum of (i) any portion of Executive's accrued but unpaid Base Salary through
the date of death or termination of employment, as the case may be; (ii) any
accrued but unpaid vacation or expense reimbursements; (iii) any then declared
but unpaid Annual Bonus, as applicable, with respect to the fiscal year
preceding the fiscal year in which the termination occurs; and (iv) any
compensation previously earned but deferred by Executive (to the extent and in
the manner applicable pursuant to terms and subject to the conditions of Section
8(c)) prior to the date of termination that has not yet been paid.
9.Non-Disclosure.


(a)    Executive acknowledges that during the Service Period he will have access
to trade secrets and other confidential or proprietary information of the
Company and its respective affiliates and subsidiaries ("Confidential
Information"). Executive acknowledges that as used herein, Confidential
Information includes, but is not limited to, all methods, processes, techniques,
practices, pricing information, billing histories, customer lists or
requirements, employee lists, salary information, personnel matters, financial
data, operating results, plans, contractual relationships, projections for new
business opportunities for new or developing businesses, research, reports, and
technological innovations in any stage of development. Confidential Information
also includes, but is not limited to, all notes, records, software, drawings,
handbooks, manuals, policies, contracts, memoranda, sales files, or any other
documents generated or compiled by any employee of the Company or any of its
respective affiliates or subsidiaries. Notwithstanding the foregoing,
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public or the Company’s respective competitors by
either of the Company (except where

5








    

--------------------------------------------------------------------------------



such public disclosure has been made by Executive or another without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.


(b)    Executive agrees that, both during the Service Period and after the
termination of his employment hereunder for any reason, he will use his
reasonable best efforts and utmost diligence to preserve, protect, and prevent
the disclosure of such Confidential Information, and that he will not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information, unless done so on behalf of the
Company or to the extent required by law.


(c)    All Confidential Information is, and shall remain, the exclusive property
of the Company, and Executive hereby covenants and agrees that he shall promptly
return all such information to the Company upon termination of this Agreement or
at any other time when requested by the Company.


10.Non-Competition. By and in consideration of the Company entering into this
Agreement, and in further consideration of the Employee’s exposure to the
Confidential Information, the Employee agrees that, the Employee shall not,
during the Service Period and for a period of six (6) months immediately
following the termination of this Agreement, for any reason, directly or
indirectly own, manage, operate, become employed by, control, finance, or
provide services for another national public broadcasting company.
Notwithstanding the above, Employee shall not be prohibited from being employed
by an entity that, standing alone, would be deemed a competitor, so long as the
entity has more than one discrete and readily distinguishable part of its
business and the Employee’s duties are not at or involving the part of the
entity’s business that competes with the Company.


11.Non-Solicitation. Executive agrees that, during the twelve (12) month period
immediately following termination of this Agreement, for whatever reason, with
or without Cause or whether resignation with or without Good Reason, Executive
shall not directly or indirectly solicit, influence or entice, or attempt to
solicit, influence or entice, or hire any executive, employee, or consultant of
the Company to cease his relationship with the Company or solicit, influence,
entice or in any way divert any customer, distributor, partner, joint venturer
or supplier of the Company to terminate such person's relationship with the
Company, in order to be employed by or do business with a Person that in
material competition with a material business of the Company or with any other
entity that derives benefit from the production, marketing, broadcasting or
other distribution or syndication of products, services, programs or other
content that compete with products then produced or services, programs or other
content then being provided, marketed, broadcast, distributed or syndicated by
the Company or the feasibility for production of which the Company is then
actually studying or is preparing to market or is developing; provided, however,
that this Section 11 shall apply only in any designated market area (“DMA”) or
metropolitan area in which the Company or any of its affiliates markets any of
its services or products (i) conducted during the previous twelve (12) months
(or following Executive’s termination of employment, the twelve (12) months
preceding the date of termination of the Executive’s employment with the
Company.

6








    

--------------------------------------------------------------------------------





12.Acknowledgement of Restrictive Covenants. Executive acknowledges that the
covenants specified in Sections 9, 10, 11, and 14 hereof (collectively, the
"Protective Provisions") contain reasonable limitations as to time, geographic
area, and scope of activities to be restricted and that such promises do not
impose a greater restraint on Executive than is necessary to protect the
goodwill, Confidential Information, trade secrets, customer and employee
relations, and other legitimate business interests of the Company. Executive
also acknowledges and agrees that any violation of the covenants set forth in
the Protective Provisions would bestow an unfair competitive advantage upon any
Person, which might benefit from such violation, and would necessarily result in
substantial and irreparable damage and loss to the Company.


13.No Inconsistent Obligation. In order to induce the Company to enter into this
Agreement, Executive represents and warrants to each of the Company that neither
the execution nor the performance of this Agreement by Executive will violate or
conflict in any way with any other agreement to which Executive may be bound, or
with any other duties imposed upon Executive by corporate or other statutory or
common law.


14.Intellectual Property. Executive and the Company hereby covenant and agree
that all intellectual property of any kind, whether now or later created,
developed or produced, developed by Executive, whether directly or indirectly,
in connection with services rendered by Executive for or on behalf of the
Company, or from the use of premises or property owned, leased, licensed or
contracted for by the Company, both prior to and during the term of this
Agreement, or otherwise developed by Executive during the Service Period which
is in any way related to the Company's business, as conducted or proposed to be
conducted, shall be the property of the Company. Executive hereby assigns to the
Company any and all rights and interests he now has, or may hereafter acquire in
during the term of this Agreement, in and to such intellectual property.


15.Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery when delivered by hand, (b) on the
date of transmission when sent by electronic mail or facsimile transmission
during normal business hours with confirmation of receipt, (c) one day after
dispatch when sent by reputable overnight courier maintaining records of
receipt, or (d) three days after dispatch when sent by registered or certified
mail, postage prepaid, return receipt requested. Notices to the Company should
be sent to: Andrew Carington, 333 E. Franklin St., Richmond, VA 23219. Notices
to Executive should be sent to the last known contact information on file.
Notices of change of address shall be effective only upon receipt.


16.Injunctive Relief; Cumulative Rights. The parties agree that, without
limitation of the rights of the Company with respect to any other breach of this
Agreement, the harm to the Company arising from any breach by Executive of the
Protective Provisions could not adequately be compensated for by monetary
damages, and accordingly the Company shall, in addition to any other remedies
available to it at law or in equity, be entitled to seek and, if so ordered by a
court of competent jurisdiction, obtain, preliminary and permanent injunctive
relief against such breach. Executive agrees that the various provisions of this
Agreement shall be construed as cumulative, and no one of them is exclusive of
the other, or exclusive of any rights allowed by law.



7








    

--------------------------------------------------------------------------------



17.Withholding. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to Executive shall be
subject to the withholding of such amounts relating to taxes as the Company may
reasonably determine it is legally required to withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes and withholdings as required by law, provided it is satisfied
that all requirements of law affecting its responsibilities to withhold have
been satisfied.


18.No Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and such officer or director as may be specifically
designated by the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or at any prior or subsequent
time. Except where the context otherwise requires, wherever used the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word "or" is used in the inclusive sense.


19.Severability. If any covenant or provision hereof is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the invalidity of any other covenant or provision, each of which is hereby
declared to be separate and distinct. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable. If any provision of this Agreement is declared invalid
or unenforceable for any reason other than overbreadth, the offending provision
will be modified so as to maintain the essential benefits of the bargain among
the parties hereto to the maximum extent possible, consistent with law and
public policy.


20.Amendment. No amendment, modification, waiver, termination or discharge of
any provision of this Agreement, or consent to any departure therefrom by either
party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by the Company
and Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which it is given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by each of the Company and Executive.


21.Choice of Law and Forum. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Virginia. Employee hereby
(a) submits to personal jurisdiction in the Commonwealth of Virginia for any
action arising out of or in connection with this Agreement; (b) waives any and
all personal rights under the laws of any state to object to jurisdiction within
the Commonwealth of Virginia; and (c) agrees that for any cause of action
arising out of or in connection with this Agreement, venue is solely proper in
any state or federal court within Virginia.

8








    

--------------------------------------------------------------------------------





22.Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.


23.Interpretation. The headings in this Agreement are inserted for convenience
only and shall not constitute a part hereof. Except where the context requires
otherwise, whenever used in this Agreement, the singular includes the plural,
the plural includes the singular, the use of any gender is applicable to all
genders and the word "or" has the inclusive meaning represented by the phrase
"and/or." The words "include" and "including" and variations thereof, shall not
be deemed to be terms of limitation, but rather shall be deemed to be followed
by the words "without limitation." A reference in this Agreement to a Section,
Paragraph, Exhibit or Schedule is to the referenced Section, Paragraph, Exhibit
or Schedule of this Agreement. The wording of this Agreement shall be deemed to
be the wording mutually chosen by the parties and no rule of strict construction
shall be applied against any party. Unless expressly provided otherwise, all
dollar figures in this Agreement are in the currency of the United States of
America.


24.Survival. The expiration or termination of this Agreement shall not relieve
any party of any obligations that may have accrued hereunder prior to such
expiration or termination. The provisions of Sections 8, 9, 10, 11, 14, 15, 16,
17, 18, and 19 shall survive the expiration or termination of this Agreement
except as otherwise specifically provided in such Sections.


25.Assignment. The terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the Company and each of its respective successors
and assigns. Notwithstanding the foregoing or anything to the contrary contained
herein, this Agreement may not be assigned by the Company without Executive's
prior written consent unless the Company retains joint and several liability
with any of the Company's assignees for the financial obligations under this
Agreement. This Agreement may not be assigned, in whole or in part, by Executive
without the written consent the Company.


26.Indemnifications. At all times during and after the Service Period the
Company shall indemnify Executive pursuant to the terms and subject to the
conditions of the certificate of incorporation and bylaws, respectively, of each
of the Company, as such are in effect as of the Effective Date. Executive shall
have the benefit of continuing directors' and officers' insurance coverage at
levels no less favorable than those in effect from time to time for members of
the Board and other members of the Company’s senior management.


27.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Each party hereto will receive by
delivery or by facsimile or other electronic transmission a duplicate original
of the Agreement executed by each party, and each party agrees that the delivery
of the Agreement by facsimile or other electronic transmission will be deemed to
be an original of the Agreement so transmitted.



9








    

--------------------------------------------------------------------------------



28.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements, commitments or understandings with respect to
the matters provided for herein, with the exception of any written agreements
between the parties regarding Retention Payments signed on or about the same
date.


                        


/s/ Timothy Mulvaney
 
LIN Television Corporation
Timothy Mulvaney
 
 
 
 
 
Date: November 5, 2016
 
Date: November 5, 2016




10








    